DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer, filed on 21 February 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,775,187 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Status of Claims
Claims 1-20 of US Application No. 16/991,407 are currently pending and have been examined.  
Claims 1-20 are allowed. 

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.

The closest prior art of record under 35 USC § 103(a) is Yang (US 2019/0310100 A1) in view of Bastiaensen et al. (US 2013/0282264 A1, “Bastiaensen”) and Basnayake et al. (US 2011/0109475 A1, “Basnayake”).

The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Yang, discloses a system and method for dynamic vehicle navigation with lane group identification. The system includes one or more processors configured to identify a plurality of roadway lanes on a plurality of roads, determine a plurality of lane groups in the plurality of roadway lanes based on traffic data indicating traffic on the plurality of roadway lanes, and estimate lane-group level traffic of the plurality of lane groups based on the traffic on the plurality of roadway lanes. The processors may further identify a client device location of a client device and a destination location, optimize a route between the client device location and the destination location using the plurality of roads and based on the lane-group level traffic of the plurality of lane groups, and provide route guidance to the client device based on the optimized route.

Bastiaensen discloses methods and systems for determining lane level speed information for road sections. More specifically, the invention relates to methods and systems for obtaining historical lane speed profiles for road sections. The invention also extends to methods and systems of using the lane speed information in a navigation system, including providing lane information and/or guidance to users of navigation apparatus. Illustrative embodiments of the invention relate to the use of lane speed information in a navigation system including portable navigation devices (so-called PNDs), in particular PNDs that include Global Positioning System (GPS) signal reception and processing functionality, and to systems and methods involving such devices. The invention is also applicable to the use of lane level speed information in a navigation system including a navigation apparatus which forms part of an integrated navigation system, e.g. an in-vehicle navigation system.

Basnayake discloses a traffic flow advisory system includes a locating device for identifying a position of a driven vehicle. A communication device exchanges vehicle position data, speed data, and heading data with remote vehicles. A processor constructs a traffic flow rate in a plurality of road lanes based on the position data and speed data. A human machine interface indicates to a driver of the driven vehicle the traffic flow rate of each of the road lanes.

 With respect to independent claim 1, Yang taken either individually or in combination with other prior art of record fails to teach or suggest: determine one or more contiguous road links approaching the intersection having a bi-modal speed distribution in response to the two different paths having different average speeds of probe apparatuses traveling along the respective path; identify the contiguous road links approaching the intersection having the bi-modal speed distribution as a direction based traffic event.

Claims 8 and 15 recite substantially similar limitations as claim 1 and are allowed for the same reason as claim 1. 

Claims 2-7, 9-14, and 16-20 are allowed because they depend from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON L TROOST/Primary Examiner, Art Unit 3668